Citation Nr: 1543116	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  08-11 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for post traumatic stress disorder (PTSD) in excess of 50 percent prior to September 3, 2013 and in excess of 70 percent therefrom.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to June 1968, and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2011, the Board remanded this case for further evidentiary development.  During remand status, the RO granted the claim for a total disability evaluation based on individual unemployability and a 70 percent evaluation from September 3, 2013 for PTSD.  Significantly, the Veteran has not since disagreed with the award of TDIU.  In fact, in an Informal Hearing Presentation dated in May 2015, the Veteran's representative acknowledged the grant of a TDIU, and listed the claim for higher evaluations for PTSD as being the only remaining issue on appeal.  As such, the Board finds that this a full grant of the benefit sought on appeal with regard to that claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, because the award for PTSD was less than full, the issue remains before the Board.  See Cf. AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the paper claims file, VA created an electronic claims file, that includes the DAV appeal brief and relevant medical records considered by the RO in this matter.  The Veterans Benefits Management System (VBMS) is VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  Prior to September 3, 2013, the evidence shows that PTSD was not manifested by occupational and social impairment with deficiencies in most areas due to the severity, frequency and duration of his symptoms.

2.  From September 3, 2013, the evidence shows that PTSD was not more nearly manifested by total occupational and social impairment due to the severity, frequency and duration of his symptoms.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD prior to September 3, 2013 and in excess of 70 percent therefrom are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

 The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

 As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Pelegrini at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006).

VA met its duty to notify.  VA sent to the Veteran a letter dated in June 2006 a VCAA letter on the claim for service connection for PTSD, prior to the rating decision on appeal.  This letter included notice of how VA assigns disability ratings and effective dates.  The Veteran's claim for increase arises from his disagreement with the initial disability rating following the grant of service connection for PTSD.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, the RO supplemented its earlier VCAA notice with a letter dated in May 2008, which advised the Veteran of the schedular criteria for a 70 and 100 percent evaluations for PTSD, and the types of evidence considered (where available).

VA further met its duty to assist.  Here, VA obtained all relevant records and associated these with the record.  VA further provided the Veteran with appropriate VA examinations.  The Veteran declined the opportunity for a hearing on the appeal.  See VA Form 9 (March 2008).

Finally, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As directed, VA obtained outstanding records and provided the Veteran with a new VA PTSD examination; thereafter, the RO readjudicated his claims.

Accordingly, the Board will address the merits of the claims.

II. Evaluation of PTSD

The Veteran seeks an initial evaluation for PTSD in excess of 50 percent prior to September 3, 2013 and in excess of 70 percent thereafter.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.
Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

PTSD Rating Criteria

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the, "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation for PTSD in excess of 50 percent prior to September 3, 2013 and in excess of 70 percent thereafter.  The evidence, lay and medical, does not more nearly reflect the severity, frequency and duration of symptoms required for the next higher evaluation.  38 C.F.R. § 4.7. 

For the period prior to September 3, 2013, the evidence shows that PTSD was not manifested by occupational and social impairment with deficiencies in most areas due to the severity, frequency and duration of his symptoms.

Report of VA examination dated in August 2007 reflects that the Veteran reported symptoms of sleeplessness and nightmares (dreams about Vietnam); hyperstartle response to loud noises; dislike of big crowds; and hypervigilance (must sit with back to wall at restaurants); intrusive thoughts (painful memories); depression (cries easily and feels down/depressed); survivor's guilt; irritability and moodiness (upsets easily and quick to anger); anxiety; and preference to be alone.  The Veteran reported that his symptoms occur 3-4 times a week.  He indicated that he went to restaurants and had friends.  He stated that he went to the Vet Center a year earlier and was diagnosed with PTSD-but he denied any regular psychiatric treatment.  By history, the Veteran worked for CSX Railroad for over 34 years and retired in May 2002; he lives with his wife of 44 years "but admits that lately they do not get along well."  He denied a close relationship with his adult children.  Mental status exam showed that the Veteran was casually attired and fairly groomed; well-nourished; appeared sad and downcast; and appeared withdrawn.  He was verbal and logical; quite tearful and upset on describing traumatic events.  He was dysphoric, felt hopeless and helpless.  He had no suicidal or homicidal thoughts.  Cognitive functions were within normal range.  The Veteran denied any aggressive or violent outbursts.  Insight and judgement were fair.  The diagnosis was PTSD, moderate.  A GAF score of 55-60 was assigned.  The examiner concluded that the Veteran had moderate to serious impairment of social and industrial functioning based on social isolation, the absence of meaningful relationships to include with family.

Although the Veteran had been seen by the Vet Center, the records obtained from the Vet Center show no counselling or treatment during the appeal period of this matter.

The Board finds that neither the lay nor the medical evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such his PTSD symptoms.  While the Veteran had symptoms of sadness and depression, he had no suicidal thoughts or depression affecting his ability to function independently, appropriately and effectively.  While the Veteran reported anxiety, near-continuous panic is not shown and this symptoms does not affecting his ability to function independently, appropriately and effectively.  While the Veteran had irritability and angered easily, unprovoked irritability with periods of violence is not shown.  The Veteran's symptoms of sleep disturbance, hyperstartle and vigilance, dislike of big crowds, intrusive thoughts, and feelings of survivor's guilt have been considered.  However, these symptoms are not shown to be of the severity, frequency, or duration to more nearly reflect the criteria for a 70 percent evaluation.  The Veteran reported that his symptoms occur 3-4 times a week.  He indicated that he went to restaurants and had friends.  Thus, his symptoms did not interfere with ability to function independently, appropriately and effectively.  To the extent that the Veteran's PTSD symptoms have precluded close relationships, and caused social impairment, the Board finds that the 50 percent evaluation assigned prior to September 3, 2013 fully contemplates this symptomatology.  The GAF 55-60 score does not suggest the severity, frequency, and duration of symptoms that more nearly approximate the next higher rating.  A GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Additionally, for the period of time from September 3, 2013, the Board finds that the evidence shows that PTSD is not more nearly manifested by total occupational and social impairment due to the severity, frequency and duration of his symptoms.

The Veteran reported on VA examination in September 2013 that he was separated from his wife since 2006 but had a couple close friends; he occasionally went fishing; he mostly stayed home completing projects or playing video games; and that he compulsively gambled since his daughter's suicide 4 years earlier.  The Veteran indicated that he had not worked since 2002 or sough employment as "People can piss me off for doing nothing.  I can't get along with anyone."  He reported occasional argument with coworkers in the past with one written admonishment.  

The September 2013 VA examination report reflects a diagnosis for PTSD and a GAF score of 50 described as moderate or serious symptoms and moderate to serious occupational and social impairment.  The examiner noted that the Veteran had other mental disorders and that his symptoms of compulsive gambling to include a desire to gamble are attributable to a compulsive disorder not otherwise specified (NOS).  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran's PTSD symptoms accounted for the majority of his occupational and social impairments.  His symptoms were:  Depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances including work or a worklike setting.  The examiner noted that the Veteran's PTSD symptoms contribute to moderate-serious impairment in physical and sedentary occupational functioning, noting that his symptoms of social estrangement, agitation, and poor concentration contribute to these symptoms" and that "there have been episodes of inappropriate interactions and admonishments at work."

On his September 2013 VA examination reflects that the Veteran had persistent reexperiencing of traumatic event (distressing and intense); persistent avoidance of stimuli associated with trauma-he avoided thoughts, activities, places, and things that arouse recollections of the trauma-and he had markedly diminished interest of participation in significant activities, feelings of detachment, restricted range of affect, and sense of a foreshortened future; and persistent symptoms of increased arousal with difficulty falling/staying asleep, irritability or outburst of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

The Veteran's symptoms from September 2013 do not more nearly reflect the nature, severity, frequency, and duration of symptoms contemplated by the schedular criteria for 100 percent evaluation for total occupational and social impairment.  In this regard, the Board observes that, although the Veteran had depression, the evidence shows that he was not a persistent danger to himself or others.  Also, his memory loss was described as mild and was not so severe as to include memory loss for names of close relatives, own occupation, or own name.  The Veteran's other symptoms are not shown to cause total occupational and social impairment, but rather difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances including work or a worklike setting.  Notably, neither the lay nor the medical evidence shows that the Veteran's symptoms interfere with the activities of daily living and he reports a couple friends.

The Board has considered the examiner's GAF score and finds that it is consistent with the lay and medical findings for serious symptoms, but not total occupational and social impairment-and that this GAF does not more nearly reflect total occupational and social impairment.

The Board has considered the VA outpatient treatment records dated March 2013 and September 2013, which reflect that the Veteran was not suicidal, homicidal or assaultive and that he had no past history of such behaviors.  The Veteran complained of poor sleep-difficulty falling asleep and obtaining greater than 4 hours sleep a night.  He reported isolating behavior including at holidays.  He enjoys fishing, but less frequently now.  The Veteran's provider prescribed Trazodone for sleep problems, but the Veteran reported poor response.  Mental status exam showed depressed mood, anxious edge, and restricted affect.  A GAF of 53 was assigned.

The lay and the medical evidence are probative in this matter.  However, the Board assigns greater probative value to the conclusions reached on the VA examinations, which reflect the Veteran's overall occupational and social impairment as this was predicated on a review of the claims file, examination of the Veteran by skilled medical professionals with psychiatric training.

Therefore, weighing the evidence of record, the Board finds that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for a 50 percent rating prior to September 3, 2013 and 70 percent thereafter.  Furthermore, although separate evaluations may be assigned for separate periods of time based on the facts found, the Board finds that further staging of this rating is not warranted.  Here, the factual findings do not show any other distinct period where the disability exhibited symptoms that would warrant a different evaluation (or a "staged" evaluation).  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

Accordingly, the claim is denied.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected psychiatric disability is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.


ORDER

An initial evaluation for PTSD in excess of 50 percent prior to September 3, 2013 and in excess of 70 percent thereafter is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


